The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2015

                                     No. 04-15-00183-CR

                                       Richard LARES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                        ORDER
        On July 21, 2015, we granted Appellant’s motion for extension of time to file his pro se
brief until August 20, 2015. Before Appellant received the order granting his motion, Appellant
mailed what he describes as an “incomplete” brief. Thereafter, Appellant filed a “Motion for
Leave to Amend Appellant’s Brief” which we construe as a motion to file a pro se brief.

       Appellant’s motion to file a pro se brief is GRANTED. The pro se brief Appellant filed
on July 30, 2015, is deemed timely filed.

        On that date, Appellant also filed a motion to amend his pro se brief in which he seeks
“permission to file an Amended Pro Se Brief to complete his Appellate Brief.” Appellant’s
motion is GRANTED. Appellant may file an amended brief—which would completely replace
his July 30, 2015 brief—or a supplemental brief—which would be added to his July 30, 2015
brief. Appellant’s amended or supplemental brief must be filed by August 20, 2015.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court